Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 16/762,023 filed on 7/13/2022. 
Status of Claims
Claims 1-15 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 103 are maintained and updated below. 
Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered but they are moot in light of the newly cited Lee and Bleicher references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, and 13-15 are rejected under 35 USC 103 as being unpatentable over the teachings of
Ogasawara, US Publication No. 2002/0016740 A1, hereinafter Ogasawara in view of
Lee et al, US Publication No. 20130030875  A1, hereinafter Lee, in view of
Bleicher et al, US Publication No. 20190188784  A1, hereinafter Bleicher. As per,

Claims 1, 5, 9
Ogasawara teaches
A customer service assistance apparatus comprising: a processor; and a memory storing a program configured to cause the processor to implement: /
A customer service assistance method comprising: /
A non-transitory computer-readable recording medium that includes a program recorded thereon, the program including instructions that cause a computer to carry out: (Ogasawara [0020]; [0042])
acquiring, from a plurality of cameras, a video image of the inside of a store and of a customer by […]; (Ogasawara fig. 1. Noting the video camera 24 and the customer)
[…]
acquiring information indicating instructions to a store salesperson to say one or more suggested sentences to the customer, […]; and (Ogasawara [0016] “Customer data is bundled together with the customer videographic image and is further transmitted to in-store terminals coupled in a network configuration;” [0020] “each customer's shopping history and personal profile data is processed by an establishment's in-store terminals to thereby develop promotional item recommendations based on a customer's most recent transactions, and to make recommendations for particular coordinated items that might match an item recently purchased;” [0063] “The information referred to above allows a number of an establishment's staff to serve particular customers more effectively and in a more personalized and friendly manner. Staff members are able to greet a customer by name and are able to discuss recently purchased items with that customer. Staff members are enabled to provide advice regarding contemplated purchases in accordance with each customer's individual profile and in accordance with recently purchased items. Staff members are further enabled to put customers at ease by entering into conversation with that customer about their family, their hobbies, and the like.” Additionally paragraph 60 considers an example of a customer entering the store, a staff member receiving an alert and information on a customer so the staff member can provide personalized service)
transmitting the acquired information to a terminal apparatus of the store salesperson of the store.  (Ogasawara claim 8 “at least one in-store terminal, the in-store terminal including communication means for receiving customer specific data sets and a display, wherein a customer's recorded visual image is displayed on the in-store terminal such that a sales clerk may recognize that customer from their recorded image, the sales clerk being further able to access each customer specific data set bundled with that customer's recorded visual image so as to be able to efficiently address that customer's shopping needs.”)
Ogasawara does not explicitly teach, Lee however in the analogous art of customer assistance teaches
[…] controlling the cameras to track the customer inside the store; (Lee [0144] “the system uses a set of face data {F} associated with each tracked object trajectory ObjTi, ObjTj as additional features. The objects are first captured by a sensor (such as a camera 44) connected to or having an object tracker 80;”[0145]; [0151])
specify a product that the customer in the store is interested in and an attribute of the customer, based on the acquired video image, indicating at least one physical characteristic of the customer; (Lee [0142] “each sales staff member holds a location-identifying device (such as, for example, a mobile POS, RFID tag, tablet PC, mobile PC, pager, smartphone, and the like), and the identity and location of customer waiting is identified (using, e.g. face recognition, CRM, smartphone). Note that the actual identity (name, etc.) is not required for the system to work, only that a unique individual is identified (e.g., Asian male, aged 18-35);” [0153] “an unassisted customer holding a high-value item such as, e.g., a computer (determined by, e.g., an RFID tag on the item)“)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Ogasawara’s customer recognition and assistance to include tracking a customer inside the store in view of Lee in an effort to improve customer service speed (see Lee ¶ [0022] & MPEP 2143G).
Ogasawara / Lee do not explicitly teach, Bleicher however in the analogous art of customer assistance teaches
[…] by matching the specified product and the at least one physical characteristic of the customer indicated by the attribute with a rule corresponding to the information; (Bleicher [0064] “the product data from product database 300 is matched to products being requested by a user, in accordance to the specific user shopping profile. The step of matching may be complemented by a provision of recommendations for the user, based on the above user profile to product matchmaking process, thereby enabling advanced filtering out of non-appropriate products for the specific user, and the advanced matching up of appropriate products, in accordance with the specific user's personal shopping profile and preferences. This advanced filtering enables a shop salesperson, for example, or the user themselves, to be presented with substantially appropriate products”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Ogasawara’s customer recognition and assistance and Lee’s customer tracking to include matching products based on the physical characteristic of a shopper with a rule in view of Bleicher in an effort to improve personalized product recommendations (see Bleicher ¶ [0055] & MPEP 2143G).
Claims 2, 6, 10
Ogasawara teaches
wherein the program further configured to cause the processor to implement matching the specified product and attribute with a rule that has been set in advance.  (Ogasawara [0032] “Various items of merchandise being considered for purchase might be compared to previously purchased items and to a customer's physical characteristics, in order to provide a basis for deciding whether or not the considered item would appropriately match the, for example, color and style characteristics of the previously purchased item” noting the comparison of the previous purchases and the customer’s physical characteristics representative of a rule set in advance to determine the matching)
Claims 3, 7, 11
Ogasawara teaches
wherein the program further configured to cause the processor to implement specifying past purchase history of the customer, and also specifying a type indicating a taste of the customer based on the specified purchase history, (Ogasawara [0032] “Various items of merchandise being considered for purchase might be compared to previously purchased items and to a customer's physical characteristics, in order to provide a basis for deciding whether or not the considered item would appropriately match the, for example, color and style characteristics of the previously purchased item” noting the style characteristics of previous purchases considered)
and acquiring the information by further matching the specified type with the rule.  (Ogasawara [0032] “Various items of merchandise being considered for purchase might be compared to … in order to provide a basis for deciding whether or not the considered item would appropriately match the, for example, … style characteristics of the previously purchased item”)
Claims 13, 14, 15
Ogasawara teaches
[…]
[…]
wherein transmitting the acquired information to the terminal apparatus comprises transmitting the message to the terminal apparatus of the store salesperson.  (Ogasawara claim 8 “at least one in-store terminal, the in-store terminal including communication means for receiving customer specific data sets and a display, wherein a customer's recorded visual image is displayed on the in-store terminal such that a sales clerk may recognize that customer from their recorded image, the sales clerk being further able to access each customer specific data set bundled with that customer's recorded visual image so as to be able to efficiently address that customer's shopping needs.”)
Ogasawara does not explicitly teach, Lee however in the analogous art of customer assistance teaches
wherein specifying the product that the customer in the store is interested in and the attribute comprises specifying the product and attributes, including the attribute, when a distance between the customer and the store salesperson exceeds a certain value, (Lee [0143] “if the distance between the employee and the customer is outside of a predetermined value range, at step S56 the employee is alerted that the customer needs assistance”)
wherein the program is further configured to cause the process to implement creating a message for instructing the store salesperson to approach the customer, and (Lee [0143] “if the distance between the employee and the customer is outside of a predetermined value range, at step S56 the employee is alerted that the customer needs assistance”)
The rationales to modify/combine the teachings of Ogasawara with/and the teachings of Lee are presented in the examining of claims 1, 5, 9 and incorporated herein.
	
	

Claims 4, 8, and 12 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Ogasawara in view of Lee in view of Bleicher in further view of
Hurewitz, US Publication No. 2014/0363059 A1, hereinafter Hurewitz. As per,

Claims 4, 8, 12
Ogasawara teaches
[…], and also specifying a position of the customer based on the acquired video image, (Ogasawara [0042] “As a person or persons activates the sensor 16, the sensor processor 18 causes the control unit 20 to issue a signal to a video signal processor circuit 26” noting the customer position acquired based on the video image; )
specifying if a relationship between the position of the customer and the position of the store salesperson satisfies a set condition, the product that the customer is interested in and the attribute of the customer.  (Ogasawara [0062] “As a store clerk, carrying such a mobile terminal, approaches a particular customer carrying an appropriate customer ID card, the mobile terminal is configured to receive at least the customer ID number from the card … the mobile terminal might also be configured to receive not only the customer ID number but also the customer's name as well as other, customer specific additional information” noting the satisfied condition of a salesperson approaching a customer’s position and the salesperson receiving customer specific information)
Ogasawara / Lee / Bleicher do not explicitly teach, Hurewitz however in the analogous art of customer assistance teaches
the program further configured to cause the processor to implement specifying a position of the store salesperson of the store based on positional information for specifying a position of the terminal apparatus of the store salesperson, […], (Hurewitz [0089] “the clerk could use the wearable device 900 … Since the location and orientation of the device 900 can also be identified” noting the sales clerk wearing the device 900 and the location of the device 900 identifiable)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Ogasawara’s customer recognition and assistance, Lee’s customer tracking and Bleicher’s personalized recommendations to include identifying sales personnel’s locations in view of Hurewitz in an effort to improve the interaction with physical product customers (see Hurewitz ¶ [0022] & MPEP 2143G).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Locate and Track In-Store Shopper via Camera and GPS, 2011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624